1R

                               UNITED STATES BANKRUPTCY COURT
                                                   NORTHERN DISTRICT OF ALABAMA
                                                        SOUTHERN DIVISION

In re: REGINA CARTER                                                                                    Case No.: 18-03590-DSC13

                Debtor(s)

                    CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
Bradford W. Caraway, chapter 13 trustee, submits the following Final Report and Account of the administration of the estate pursuant to 11
U.S.C. Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 09/01/2018.
2) The plan was confirmed on NA.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on NA.
4) The trustee filed action to remedy default by the debtor in performance under the plan on NA.
5) The case was dismissed on 03/13/2019.
6) Number of months from filing or conversion to last payment: 2.
7) Number of months case was pending: 13.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: 23,250.00.
10) Amount of unsecured claims discharged without full payment: .00.
11) All Checks distributed by the trustee relating to this case have not cleared the bank.

 Receipts:
       Total paid by or on behalf of the debtor:            $1,348.00
       Less amount refunded to debtor:                      $1,016.76
 NET RECEIPTS:                                                                     $331.24

 Expenses of Administration:
       Attorney's Fees Paid Through The Plan:                                       $.00
       Court Costs:                                                              $310.00
       Trustee Expenses and Compensation:                                         $21.24
       Other:                                                                       $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $331.24

 Attorney fees paid and disclosed by debtor:              $1,700.00




 Scheduled Creditors:
Creditor                                                       Claim            Claim              Claim        Principal            Interest
Name                                        Class              Scheduled        Asserted           Allowed      Paid                 Paid
ASHLEY FUNDING SERVICES LLC                 Unsecured                   NA         770.00           770.00              .00                 .00
ATG CREDIT                                  Unsecured            6,106.00             NA               NA               .00                 .00
CALIBER HOME LOANS INC                      Secured             73,609.00             NA               NA               .00                 .00
CALIBER HOME LOANS INC                      Secured              9,200.00             NA               NA               .00                 .00
LVNV FUNDING LLC                            Unsecured              501.00          836.25           836.25              .00                 .00
LVNV FUNDING LLC                            Unsecured              478.00          501.16           501.16              .00                 .00
NATIONSTAR MORTGAGE LLC                     Secured             61,890.32       62,513.52       62,513.52               .00                 .00
NATIONSTAR MORTGAGE LLC                     Secured             25,363.55       26,363.55       26,363.55               .00                 .00
NATIONSTAR MORTGAGE LLC                     Secured              5,359.68             NA               NA               .00                 .00
PORTFOLIO RECOVERY ASSOCIATES, L Unsecured                         153.00          153.31           153.31              .00                 .00
SPECIALIZED LOAN SERVICING LLC              Secured             17,671.95             NA               NA               .00                 .00
SPECIALIZED LOAN SERVICING LLC              Secured              1,235.00             NA               NA               .00                 .00




                 Case 18-03590-DSC13                  Doc 62     Filed 10/31/19        Entered 10/31/19 07:54:52                 Desc
Page 1 of 2                                                        Page 1 of 2                                   UST Form 101-13-FR-S (9/1/2009)
1R

                                  UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ALABAMA
                                                      SOUTHERN DIVISION

In re: REGINA CARTER                                                                                     Case No.: 18-03590-DSC13

                 Debtor(s)

                     CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                       Claim               Claim           Claim          Principal           Interest
Name                                         Class             Scheduled           Asserted        Allowed        Paid                Paid
WELLS FARGO BANK                             Unsecured            1,845.00         1,845.61        1,845.61              .00                 .00

 Summary of Disbursements to Creditors:                                                            Claim          Principal           Interest
                                                                                                   Allowed        Paid                Paid
 Secured Payments:
     Mortgage Ongoing:                                                                           62,513.52               .00                 .00
     Mortgage Arrearage:                                                                         26,363.55               .00                 .00
     Debt Secured by Vehicle:                                                                          .00               .00                 .00
     All Other Secured:                                                                                .00               .00                 .00
 TOTAL SECURED:                                                                                  88,877.07               .00                 .00

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                        .00              .00                 .00
     Domestic Support Ongoing:                                                                          .00              .00                 .00
     All Other Priority:                                                                                .00              .00                 .00
 TOTAL PRIORITY:                                                                                        .00              .00                 .00

 GENERAL UNSECURED PAYMENTS:                                                                       4,106.33              .00                 .00

 Disbursements:
        Expenses of Administration:                                                                $331.24
        Disbursements to Creditors:                                                                   $.00
 TOTAL DISBURSEMENTS:                                                                                                                  $331.24

     12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate has been fully administered, the
     foregoing summary is true and complete, and all administrative matters for which the trustee is responsible have been completed.
     The trustee requests a final decree be entered that discharges the trustee and grants such other relief as may be just and proper.


                  Date:      10/31/2019                                      By:   /s/Bradford W. Caraway
                                                                                   Trustee
           STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
           exemption 5 C.F.R. Section 1320.4(a)(2) applies.




                   Case 18-03590-DSC13               Doc 62       Filed 10/31/19         Entered 10/31/19 07:54:52                Desc
Page 2 of 2                                                         Page 2 of 2                                   UST Form 101-13-FR-S (9/1/2009)
